DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/9/20 has been considered. US 2018/0272889 was considered per the letter received 9/10/20.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the fuel cell system of claim 1 including a plurality of first cases accommodating a plurality of fuel cell stacks, and a second case accommodating a power converter, where the first and second cases include flanges and the second case further includes ribs.
Lam (US 2007/0254193) teaches a fuel cell unit including a plurality of stacks (12) and a power conversion module (16) accommodated in a case (Figures 1 and 3). Lam fails to teach the claimed structural details of the cases for accommodating the stacks and power converter.
The examiner notes copending applications 16/850,439 and 16/903,795 contain similar inventions to the instantly claimed invention; however, the copending applications do not claim the same structural details of the second case, specifically the ribs. The examiner finds that those limitations are not found in the prior art; therefore, double patenting rejections do not apply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729